Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the original application filed on 12/8/2020.    
Claims 1-20 are rejected.

Claim Objections
Claim 1 is objected to because of the following informalities.   The first limitation recites “cloud management and control”, and the second limitation recites “the controller”.  It is believed that the “cloud management and control” of the first limitation is the same as the “controller” of the second limitation, otherwise “the controller” would have an antecedent basis issue .   Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decision element communicatively coupled to” from claim 1, “decision element residing at” and “managed entity coupled to” from claim 14, “decision element located at” from claim 19, and “decision element located on” and “managed entity located at” from claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The above limitations have well understood structure.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

			
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites a “second access point controller”, however it is unclear what the “first access point controller” would be.  Parent claim 14 references a plurality of access points/agents, but not specifically an access point controller.   Furthermore, even if the access point controller is equated to an access point / agent, it is unclear which of the plurality of access point controllers would be the first access point controller, and what the relationship of the first access point controller to the second access point controller would be.        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8-14, and 16-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by “ETSI GS AFI 002, V1.1.1, Autonomic network engineering for the self-managing Future Internet (AFI); Generic Autonomic Network Architecture, April 2013” (hereinafter referred to as “ETSI GS AFI 002 V1.1.1”).

Regarding Claim 1, “ETSI GS AFI 002 V1.1.1” teaches a controller comprising (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, hence a virtual controller in the cloud): 
a plurality of closed loop interfaces coupled to a cloud management and control and a plurality of Wi-Fi network nodes, the plurality of closed loop interfaces receives data from the plurality of Wi-Fi network nodes related to performance aspects of at least one of the Wi-Fi network nodes within the plurality of Wi-Fi network nodes (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, Section 9.8.2, Page 64, third paragraph, two types of Control loops are required for managing / controlling the routing behavior, the first type is a node-local control loop that consists of a Function-Level Routing-Management Decision Element (DE) embedded inside an autonomic node, page 65 first paragraph, a network-wide slower Control Loop is required in addition to the faster node-local control-loop, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-healing, thus to correct a performance issue as indicated by the information received from the ME); 
a decision element communicatively coupled to the controller, the decision element analyzes the received data from the plurality of closed loop interfaces and generates a control signal having at least one operation command that improves a performance of at least one Wi-Fi network node (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-healing, thus to correct a performance issue as indicated by the information received from the ME, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DEs); and 
wherein the at least one operation command is transmitted to a first managed entity within the at least one Wi-Fi network node, the first managed entity modifies an action of the at least one Wi-Fi network node in accordance with the at least one operation command (“ETSI GS AFI 002 V1.1.1”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration).

Regarding Claim 2, “ETSI GS AFI 002 V1.1.1” further teaches wherein the first managed entity is an Access Point (“ETSI GS AFI 002 V1.1.1”, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, hence an access point may be a managed entity).

Regarding Claim 3, “ETSI GS AFI 002 V1.1.1” further teaches wherein the first managed entity is a gateway (“ETSI GS AFI 002 V1.1.1”, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, hence a gateway may be a managed entity).

Regarding Claim 4, “ETSI GS AFI 002 V1.1.1” further teaches wherein the decision element is located within the controller (“ETSI GS AFI 002 V1.1.1”, page 55, Section 9.3, the DE of a control loop is simply the core reasoning functions of the protocol, page 56, Section 9.5, a GANA Node is a “virtual node”, meaning that the actual types of DEs that are instantiated in a specific type of device architecture, e.g. a mobile terminal, a fixed end-system, a router or a switch, vary for each type of device, hence since the DE is functional and may vary for each device on which it is instantiated, the DE could either be external or internal to a physical controller).

Regarding Claim 5, “ETSI GS AFI 002 V1.1.1” further teaches wherein the decision element is located externally to the controller (“ETSI GS AFI 002 V1.1.1”, page 55, Section 9.3, the DE of a control loop is simply the core reasoning functions of the protocol, page 56, Section 9.5, a GANA Node is a “virtual node”, meaning that the actual types of DEs that are instantiated in a specific type of device architecture, e.g. a mobile terminal, a fixed end-system, a router or a switch, vary for each type of device, hence since the DE is functional and may vary for each device on which it is instantiated, the DE could either be external or internal to a physical controller).

Regarding Claim 8, “ETSI GS AFI 002 V1.1.1” further teaches wherein a first closed loop interface within the plurality of closed loop interfaces receives additional data that is provided to the decision element, the decision element generates an additional operation command that further modifies the at least one Wi-Fi network node (“ETSI GS AFI 002 V1.1.1”, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, Section 9.8.2, Page 64, third paragraph, two types of Control loops are required for managing / controlling the routing behavior, the first type of Control loop is a node-local control loop that consists of a Function-Level Routing-Management Decision Element (DE) embedded inside an autonomic node, e.g. a router).

Regarding Claim 9, “ETSI GS AFI 002 V1.1.1” further teaches wherein a first closed loop interface within the plurality of closed loop interfaces receives diagnostics and control information from a second controller, the first closed loop interfaces transmits diagnostics and control information to the at least one Wi-Fi network node (“ETSI GS AFI 002 V1.1.1”, page 94, section 9.13.5.3 “GANA Decision Plane”, the GANA Decision Plane adds the Horizontal view of the Decision Plane to allow distributed DE-to-DE interactions for network-intrinsic management, page 35, Section 6.12, in order to self-heal a system, the autonomic system shall diagnose the potential failure in order to retrieve the cause and the location of a problem in the system and then infer the further implications from it to instantiate certain remediation actions).

Regarding Claim 10, “ETSI GS AFI 002 V1.1.1” further teaches wherein the decision element uses Artificial Intelligence (Al) and/or Machine Learning (ML) to perform analyses and/or to generate output (“ETSI GS AFI 002 V1.1.1”, page 19, section 3.1, “Autonomic systems with Cognitive capabilities” paragraph, an autonomic system with cognitive capabilities takes into account Machine learning).

Regarding Claim 11, “ETSI GS AFI 002 V1.1.1” further teaches wherein the at least one operation command comprises at least one of a new configuration, a parameter change, a notification, an alarm, and an instruction (“ETSI GS AFI 002 V1.1.1”, page 20, “Decision Element” paragraph, Managed Entities (ME’s) and their associated configurable parameters are assigned to be managed and controlled by a concrete DE).

Regarding Claim 12, “ETSI GS AFI 002 V1.1.1” further teaches wherein the decision element performs operations comprising at least one of identification of faults, identification of areas of low performance, fault management, fault correlation, configuration, accounting, performance monitoring, provisioning, network planning, security, resource allocation, traffic prediction, quality of experience (QoE) assessments, assignments for quality of service (QoS), route planning, spectrum management, root cause determination, or network optimization (“ETSI GS AFI 002 V1.1.1”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration).

Regarding Claim 13, “ETSI GS AFI 002 V1.1.1” further teaches wherein the decision element comprises a virtual function that runs in a cloud or edge computing platform (“ETSI GS AFI 002 V1.1.1”, page 99, section 9.15, first paragraph “Virtualization in GANA”, virtualization of resources, from network to processing to storage, will be a characteristic of future network, distributed execution environments consist of virtual resources provided by some clouds).

Regarding Claim 14, “ETSI GS AFI 002 V1.1.1” teaches a closed loop system comprising (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”): 
at least one decision element residing at one or more of a plurality of Wi-Fi network nodes, the plurality of Wi-Fi network nodes comprising cloud management and control, a plurality of gateway controllers and a plurality of access point/agents, the at least one decision element generates at least one operation command generated based on an analysis of collected data received from a plurality of closed loops within the closed loop system (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-healing); 
at least one managed entity coupled to the at least one decision element, the at least one managed entity receives the at least one operation command from the at least one decision element (“ETSI GS AFI 002 V1.1.1”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-healing), and 
wherein the at least one operational command improves performance of networks, devices, services and/or applications of the at least one managed entity based on the received at least one operation command (“ETSI GS AFI 002 V1.1.1”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-healing, thus to correct a performance issue as indicated by the information received from the ME).

Regarding Claim 16, “ETSI GS AFI 002 V1.1.1” further teaches wherein the at least one decision element analysis of collected data utilizes historical data that are further refined by a second access point controller within a first closed loop within the plurality of closed loops, and a cloud management and control in a second closed loop within the plurality of closed loops (“ETSI GS AFI 002 V1.1.1”, page 19, section 3.1, “Autonomic systems with Cognitive capabilities” paragraph, an autonomic system with cognitive capabilities takes into account Machine learning, page 86, section 9.13.2.1, first paragraph, a cognitive process can be broadly defined as a machine learning process, which is based on algorithm that “improves its performance through experience gained over a period of time without complete information about the environment in which it operates”, hence machine learning learns from past actions and thus considers historical data, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, Page 94, section 9.13.5.3 “GANA Decision Plane”, the GANA Decision Plane adds the Horizontal view of the Decision Plane to allow distributed DE-to-DE interactions for network-intrinsic management, hence there could be two DE’s in 2 AP’s in the loop, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”).

Regarding Claim 17, “ETSI GS AFI 002 V1.1.1” further teaches wherein the at least one decision element receives diagnostics and control information from a second decision element, the first decision element and the second decision element being located within a closed loop within the plurality of closed loops (“ETSI GS AFI 002 V1.1.1”, page 94, section 9.13.5.3 “GANA Decision Plane”, the GANA Decision Plane adds the Horizontal view of the Decision Plane to allow distributed DE-to-DE interactions for network-intrinsic management, page 35, Section 6.12, in order to self-heal a system, the autonomic system shall diagnose the potential failure in order to retrieve the cause and the location of a problem in the system and then infer the further implications from it to instantiate certain remediation actions).

Regarding Claim 18, “ETSI GS AFI 002 V1.1.1” teaches a method for closed loop automation (CLA) operating between a plurality of wireless nodes comprising the following steps (“ETSI GS AFI 002 V1.1.1”, Section 9.8.2, Page 64, third paragraph, two types of Control loops are required for managing / controlling the routing behavior, the first type is a node-local control loop that consists of a Function-Level Routing-Management Decision Element (DE) embedded inside an autonomic node,  page 65 first paragraph, a network-wide slower Control Loop is required in addition to the faster node-local control-loop): 
transmitting a first operation command from cloud management and control node, the first operation command being generated from a first data set received on a first closed loop (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration); 
transmitting a second operation command from a first local controller, the second operation command being generated from a second data set received on a second closed loop (“ETSI GS AFI 002 V1.1.1”, Section 9.8.2, Page 64, third paragraph, two types of Control loops are required for managing / controlling the routing behavior, the first type of Control loop is a node-local control loop that consists of a Function-Level Routing-Management Decision Element (DE) embedded inside an autonomic node, the autonomic node with a DE would be a controller, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration); 
receiving, at a first local controller, the first operation command on the first closed loop (“ETSI GS AFI 002 V1.1.1”, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DEs); 
receiving, at an access point, the second operation command on the second closed loop (“ETSI GS AFI 002 V1.1.1”, Section 9.8.2, Page 64, third paragraph, two types of Control loops are required for managing / controlling the routing behavior, the first type of Control loop is a node-local control loop that consists of a Function-Level Routing-Management Decision Element (DE) embedded inside an autonomic node, e.g. a router, page 53, section 9.1, paragraph 1, the autonomic behavior is considered as behavior of a Decision-Element (DE) as a result of reception of information from its associated Managed Entity(ies), an example of autonomic behavior is self-description and self-advertisement, self-healing, self-configuration, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, hence an AP may be managed by a higher level DE); and 
initiating a parameter change at the access point based on the first and second operation commands, the parameter change improving a network performance related to the access point (“ETSI GS AFI 002 V1.1.1”, page 20, “Decision Element” paragraph, Managed Entities (ME’s) and their associated configurable parameters are assigned to be managed and controlled by a concrete DE).

Regarding Claim 19, “ETSI GS AFI 002 V1.1.1” further teaches wherein the first operation commend from cloud management and control node is generated by a decision element located at the cloud management and control node, the decision element communicating the operation command to a managed entity on first controller gateway (“ETSI GS AFI 002 V1.1.1”, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, the lower DE would also be a ME as it receives these “views” from a higher DE, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, hence a gateway may be a managed entity, page 62, section 9.8.1, paragraph 3, the next type of control loop after “node level” is the “network level”, the network level DEs may belong to an isolated “decision cloud”).

Regarding Claim 20, “ETSI GS AFI 002 V1.1.1” further teaches wherein a decision element located on the first controller gateway generates the second operation command transmitted to a managed entity located on the access point (“ETSI GS AFI 002 V1.1.1”, page 62, Section 9.8.1, paragraph three, the network-level DE’s of the decision cloud, which know the objectives, goals, or policies to be enforced by the whole network, export “views” such as events and state information to the centralized or lower level DE’s, page 12 Fig 2, NE (network elements) such as router, terminal, switch, gateway, base station, hence a base station can be a managed entity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 are rejected under 35 U.S.C 103 as being unpatentable over “ETSI GS AFI 002, V1.1.1, Autonomic network engineering for the self-managing Future Internet (AFI); Generic Autonomic Network Architecture, April 2013” (hereinafter referred to as “ETSI GS AFI 002 V1.1.1”) in view of Hui (US 2018/0310222).

Regarding Claim 6, “ETSI GS AFI 002 V1.1.1” teaches all the limitations of parent claim 1, but does not explicitly teach wherein the decision element assigns channel information for the at least one Wi-Fi network node, however Hui teaches wherein the decision element assigns channel information for the at least one Wi-Fi network node (Hui, paragraph 72, FIGS. 9A-9D illustrate examples of a control loop mechanism for channel assignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ETSI GS AFI 002 V1.1.1” by adding the decision element assigning channel information as taught by Hui.    Because “ETSI GS AFI 002 V1.1.1” and Hui teach decision elements, and specifically Hui teaches the decision element assigning channel information for the benefit of the analogous art of determining routing requirements for a particular traffic class (Hui, abstract).

Regarding Claim 7, “ETSI GS AFI 002 V1.1.1” teaches all the limitations of parent claim 1, but does not explicitly teach wherein the configuration provided by the controller includes at least one of channel assignments and station steering, however Hui teaches wherein the configuration provided by the controller includes at least one of channel assignments and station steering (Hui, paragraph 72, FIGS. 9A-9D illustrate examples of a control loop mechanism for channel assignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ETSI GS AFI 002 V1.1.1” by adding the decision element assigning channel information as taught by Hui.    Because “ETSI GS AFI 002 V1.1.1” and Hui teach decision elements, and specifically Hui teaches the decision element assigning channel information for the benefit of the analogous art of determining routing requirements for a particular traffic class (Hui, abstract).

Regarding Claim 15, “ETSI GS AFI 002 V1.1.1” teaches all the limitations of parent claim 14, but do not explicitly teach wherein the at least one operation command provided by the at least one decision element comprises at least one of channel assignments and station steering, however Hui teaches wherein the at least one operation command provided by the at least one decision element comprises at least one of channel assignments and station steering (Hui, paragraph 72, FIGS. 9A-9D illustrate examples of a control loop mechanism for channel assignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ETSI GS AFI 002 V1.1.1” by adding the decision element assigning channel information as taught by Hui.    Because “ETSI GS AFI 002 V1.1.1” and Hui teach decision elements, and specifically Hui teaches the decision element assigning channel information for the benefit of the analogous art of determining routing requirements for a particular traffic class (Hui, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/WALLI Z BUTT/Examiner, Art Unit 2412